ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_05_FR.txt. 359

OPINION DISSIDENTE DE M. CAICEDO CASTILLA

1. L’asile diplomatique est une institution caractéristique de
l'Amérique latine. Par suite de la fréquence des troubles politiques
(guerres civiles, coups d’Etat, etc.) et de Vintensité de la lutte
entre les divers partis ou groupes, l’asile a été reconnu dans cette
partie du monde avec un double but. D’abord, protéger la vie, la
liberté ou la sécurité des personnes poursuivies pour des délits
politiques par les autorités locales, en prenant cette expression
dans un sens large, qui comprend les divers organes du pouvoir
public. En accord avec ce but, l'asile diplomatique a rendu d’im-
menses services ; car, généralement, ceux qui demandent asile sont
des hommes d’ État, des intellectuels, des personnalités de choix.
L’asile défend une personne persécutée, dont les mérites peuvent
plus tard être reconnus, et lui permettre de rendre des bien-
faits à sa patrie ou au continent américain. Nous n’avons pas,
en Amérique latine, une abondance telle d'hommes de valeur et
de culture, pour pouvoir nous permettre de voir avec indifférence
leur sacrifice sur l’autel de la passion partisane incontrôlée. Si l’on
jette un coup d'œil sur une liste de personnes à qui l'asile a été
accordé, pas moins de vingt chefs d'État y apparaissent. Et on
pourrait dresser d’interminables listes d’écrivains, journalistes,
parlementaires, juristes, qui ont trouvé refuge. On voit par la
qu’en protégeant cette catégorie de personnes, on rend un service
à l'État territorial lui-même, car on évite qu'un procès partial,
qu’une persécution injuste, qu’une décision basée sur les résultats
d’une révolution triomphante, puissent créer des situations irrépa-
rables, des raisons de division profonde et de profondes haines
entre les nationaux de l'État.

Le second but de l’asile est en rapport avec l'aspiration, qui
a toujours existé en Amérique latine, d'assurer le respect des droits
fondamentaux de l’homme.

Malgré les gouvernements qui, en plus d’une occasion, ont violé
ces droits, l’aspiration idéale a été d'établir, dans toutes les nations
de l'Amérique, un régime démocratique et républicain. C’est pour
cela que, dans le domaine international, l’asile a été accepté comme
un moyen de garantir la liberté politique.

2. Des considérations précédentes découle une conclusion évi-
dente: les questions sur l'asile diplomatique doivent être étu-
diées et résolues en tenant compte de l'esprit et du milieu latino-
américains, ainsi que de l’orientation spéciale en matière d'asile,
très différente de l’européenne, du droit international américain.

3. L’arrét de la Cour s’abstient de considérer l'institution de
Vasile telle qu’elle se présente en Amérique latine. Partant de

97
360 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

cette base, la Cour devait nécessairement parvenir à des conclu-
sions très discutables, et auxquelles je ne puis donner mon assen-
timent.

En réalité, l'arrêt impose des entraves si grandes à l'institution
de l’asile, que le fonctionnement en devient difficile, sinon impos-
sible. Ainsi, par exemple, la faculté reconnue à l'État territorial
de contester la qualification faite par l'État accordant l’asile, com-
porte Vinsécurité juridique quant à Voctroi de l’asile et en outre
la possibilité d’un long litige. Avec la théorie de Vurgence, il
serait impossible de justifier l'asile : avec une telle interprétation,
aucun des centaines de cas d'asile survenus en Amérique au cours
des dernières années ne pourrait se justifier. Avec l'interprétation
selon laquelle l’État qui accorde l'asile ne peut demander les
garanties nécessaires pour que le réfugié puisse sortir du territoire,
s’il n’y a pas eu d’abord une pétition du gouvernement local à ce
sujet, l'asile peut se prolonger indéfiniment, avec un préjudice
manifeste pour les deux pays.

4. La Cour rejette la thèse colombienne qui consiste à affirmer
que l'État qui accorde Vasile possède la faculté unilatérale et
impérative de qualifier la nature du délit du réfugié. En même
temps, la Cour donne entièrement raison à la Colombie sur la quali-
fication, faite par elle, de M. Haya de la Torre comme délinquant
politique.

Ce dernier point est d’une grande importance, car toute la contro-
verse entre les deux Gouvernements, comme le prouve la simple
lecture de la correspondance diplomatique échangée entre l’ambas-
sadeur de la Colombie à Lima et le ministre des Affaires étrangères du
Pérou, a porté sur Vinsistance du Gouvernement péruvien à vouloir
considérer l’illustre intellectuel et prestigieux chef politique;
M. Victor Ratl Haya de la Torre, comme un vulgaire criminel de
droit commun. Nonobstant le fait que, au cours du procès, le
Gouvernement péruvien a apporté de nouvelles et innombrables
pièces pour essayer de démontrer sa thèse, la Cour a décidé à
l'unanimité qu'il n’a pas été prouvé que M. Haya de la Torre soit
un criminel de droit commun.

Il est ainsi démontré que l'attitude de la Colombie fut sans
reproche, puisqu'elle donna asile à un persécuté politique. Confor-
mément aux principes juridiques et à la jurisprudence en vigueur
en Amérique, l'ambassadeur colombien ne pouvait pas agir autre-
ment.

5. À mon avis, l’État qui accorde l'asile doit avoir le droit de
qualifier unilatéralement et impérativement la nature du délit du
réfugié. Pour cela, je m’appuie sur:

1° la Convention de La Havane de 1928 et l'Accord bolivarien

de 1917, tous deux en vigueur et obligatoires pour la Colom-
bie et le Pérou;

98
361 OPINION DISSIDENTE DE M. CAICEDO CASTILEA

2° la nature même de l'institution américaine de l'asile ;
3° les obligations qui dérivent de la coutume internationale
existant sur le continent américain.

6. La Convention de La Havane a voulu que l’asile soit régi par
le droit du pays qui l'accorde. C’est ce qu’exprime clairement son
article 2, et c’est ce qu’on peut déduire de l’histoire de cette
convention.

En effet, le projet élaboré à la réunion de jurisconsultes de Rio-
de- Janeiro de 1927 a été présenté à la Conférence de La Havane
comme base de discussion. Mais l’article 2 dudit projet fut modifié
pour, précisément, se référer aux usages, conventions et lois du pays
accordant l'asile.

Les pièces de la Conférence de La Havane et de sa Deuxième
Commission permettent de suivre les travaux de l'élaboration de
la convention. La délégation des États-Unis d'Amérique ayant
manifesté son opposition au droit d'asile, le délégué du Mexique,
D: Gonzalez Roa, entreprit de rédiger une formule destinée à
permettre à tous les États américains, y compris les États-Unis
d'Amérique, de signer la convention projetée, malgré les opinions
différentes de chacun d’eux sur le droit d’asile et sur l'étendue de
son application. Dans cette formule du délégué mexicain, devenue
l’article 2 de la Convention de La Havane, se détachent deux
questions principales :

1) On s’abstient de marquer un fondement déterminé à l’asile, du
point de vue juridique. Ainsi, certains États contractants peuvent
considérer l'asile comme une institution strictement basée sur le
droit, d’autres peuvent le considérer comme une coutume, ou,
simplement, comme une tolérance humanitaire. À l'intérieur du
mécanisme de la Convention de La Havane, le point en question
manque d'intérêt.

2) En dehors des conditions fixées par cette convention, les
modalités de l'asile sont déterminées par le droit du pays qui
l'accorde.

Les États-Unis, néanmoins, n’acceptèrent pas la Convention
de La Havane, qui ne put réunir l’unanimité désirée. Mais l’ar-
ticle 2 demeure définitivement, comme l'avait proposé le délégué
mexicain, avec la portée et l'étendue déjà mentionnées. Confor-
mément à cet article, d’après l’explication du même délégué
dans son rapport au Gouvernement du Mexique, «les États
contractants conservent la liberté de poursuivre leur politique
propre en matière d'asile ». C’est pour cela que l’auteur argentin,
M. Bollini Shaw, soutient, dans son important ouvrage sur le
droit d’asile, que la Convention de La Havane est restrictive,
car elle ne consacre pas un traitement général, mais se réfère
à la législation particulière de chacun des Etats signataires.

L'article 2 de la Convention de La Havane ayant la portée
indiquée, on a pu dire, dans une pièce aussi importante que le

99
362 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

compte rendu du rapporteur de la Convention de Montevideo
de 1939, que, dans la Convention de La Havane, «l'asile est
laissé aux coutume, conventions ou lois du pays de refuge ».

L’auteur de ce rapport est le professeur chilien Julio Escudero
Guzman, ancien membre du Comité juridique interaméricain, et
le rapport, avant d’étre soumis a la considération du Congrés de
Montevideo, fut approuvé par tous les membres de la commission,
où étaient représentés tous les pays qui assistaient au Congrès,
y compris la Colombie et le Pérou.

Je ne prétends pas soutenir que cette pièce implique une obli-
gation juridique quelconque pour les Parties en présence à ce
procès, mais j’affirme avec force que c'est un document d’une
importance indiscutable pour connaître l'interprétation et la.
portée de l’article 2 de la Convention de La Havane. Car il s’agit
d'un document élaboré et approuvé par des jurisconsultes amé-
ricains bien connus, qui n’avaient à trancher aucun litige, qui
n'étaient pas en présence d’un cas particulier, mais qui s’occu-
paient de rédiger un rapport de caractère exclusivement juridique.

Cette interprétation de l’article 2 de la Convention de La
Havane est si évidente que les deux Parties à ce procès l’acceptent:
la Colombie, expressément, dans toutes ses allégations; le
Pérou, bien qu’il la contredise en plusieurs endroits, l’adopte,
en réalité, quand il expose sa conception de la Convention de
La Havane. En effet, page 10 de la Duplique péruvienne, il est
dit : « Désormais, un asile ne sera pas considéré comme respectable,
et, par conséquent, ne devra pas être respecté, lorsqu'il sera prouvé
que le diplomate qui l’a accordé ou le gouvernement qui lui
prescrit de le maintenir, n’agissent pas en conformité, à tout
le moins, des prescriptions de leur droit interne, légal, coutumier
ou conventionnel. »

Cette intéressante opinion de la Duplique, rédigée en termes
positifs, revient à dire que, désormais, l'asile est considéré comme
respectable, et, par conséquent, devra être respecté lorsqu'il sera
prouvé que le diplomate qui l’a accordé ou le gouvernement qui
lui prescrit de le maintenir agissent conformément, à tout le
moins, aux prescriptions de leur droit interne, légal, coutumier
ou conventionnel.

7. La Convention de La Havane n’exige pas les trois éléments :
coutume, conventions et lois, puisqu'elle parle de coutumes ou
conventions ou lois, ce qui veut dire que l'existence de l’un quel-
conque de ces éléments est suffisante. Néanmoins, en ce qui concerne
la Colombie, les trois éléments sont uniformément en faveur de la
qualification unilatérale.

Dans les cas d'asile dans les ambassades ou légations de la Colom-
bie, celle-ci a toujours revendiqué et obtenu le droit de qualifier.
Au cours du procès, on a cité de nombreux cas qui le prouvent :
je ne crois pas nécessaire de les répéter ici. Dans les cas d’asile dans

100
363 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

les ambassades ou légations étrangères, le Gouvernement colombien
a toujours respecté la qualification faite par l’agent diplomatique
respectif.

La coutume colombienne a été largement prouvée. Près de vingt
cas d'asile se sont présentés à partir de 1928 dans les ambassades
ou légations étrangères accréditées en Colombie. Dans tous ces
cas, l'asile a été respecté, les sauf-conduits ont été octroyés. Il y
a eu onze cas pour lesquels le Gouvernement colombien n’a pas
été d'accord avec la qualification faite par l’agent diplomatique
étranger, et, pour tous ces cas, le Gouvernement s’est incliné
devant ladite qualification unilatérale. Tous les cas ont été cités,
avec les détails, soit dans la procédure écrite, soit dans les plaidoiries
(cf. p. 82 du Mémoire colombien; p. 34 de la Duplique; p. 44 des
plaidoiries).

Je ne crois pas qu'on puisse en présenter une preuve plus com-
plète, plus convaincante, sans un seul cas contradictoire, et sans
qu'on puisse alléguer qu'il s'agit de pays signataires de la Conven-
tion de Montevideo de 1933, car plusieurs de ces cas d’asile se sont
produits avec le Venezuela, pays qui n’a ratifié ni la Convention
de La Havane, ni celle de Montevideo, et, par conséquent, qui n’a
d’autres liens avec la Colombie que ceux qui résultent de l'Accord
bolivarien de 1911 et des principes du droit international américain.

8. En ce qui concerne les lois et conventions de la Colombie, il
faut citer la loi n° 15 de 1936 qui a approuvé la Convention de
Montevideo de 1933 sur l'asile politique. Or, cette convention
contient un article en vertu duquel « la qualification du délit poli-
tique appartient à l'État qui prête asile ».

La loi n° 15 de 1936 est une loi colombienne édictée avec les mêmes
formalités que les lois ordinaires, approuvée par la Chambre des
Députés et par le Sénat de la République, dûment sanctionnée par
l'organe exécutif du pouvoir public. Elle prouve l’adhésion de la
Colombie, des organes exécutif et législatif du pouvoir public
colombien, à la thèse de la qualification unilatérale.

9. Pour infirmer les vues qui viennent d’être exposées, il est fait
allusion à un rapport de M. Raimundo Rivas, approuvé par la
Commission d’assesseurs des Affaires étrangères. A cela, il faut
faire remarquer que la commission en question est simplement
consultative ; ses opinions n’obligent pas le Gouvernement, qui
peut s’en écarter. L'opinion de la commission est à peine un élément
d’information pour le Gouvernement. Le fait de le demander ne
veut pas dire approbation anticipée. Par conséquent, le rapport
de M. Rivas exprime seulement l'opinion particulière d’un publi-
ciste ; ce n’est pas un document officiel émanant du Gouvernement
colombien. D'autre part, il contient des renseignements inexacts,
comme ceux concernant la guerre civile d'Espagne, à propos de
laquelle il affirme que la Colombie n’a pas accordé d'asile, n’en

Lor
364 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

a accordé à personne, alors qu’au contraire elle l'a accordé à plu-
sieurs reprises. D'un autre côté, page 182 du Contre-Mémoire, il y
a le fragment d’une déclaration du Gouvernement colombien qui
montre quelle fut l’opinion, quelle fut l'attitude de la Colombie
dans le cas de l'Espagne : une solidarité absolue avec les thèses
généreuses et libérales, alors brillamment défendues par la Répu-
blique du Chili.

10. Il y a un autre aspect de la question. La faculté de qualifier
la nature du délit doit nécessairement être le fait de l'État qui
accorde l'asile, car s’il n'en était pas ainsi, l'institution même de
Vasile ne pourrait subsister. Car l'asile est accordé précisément pour
protéger des personnes poursuivies par le gouvernement local,
généralement à des moments difficiles de la vie de leur pays, dans
des moments de trouble profond, quand les passions politiques
diminuent ou font disparaître, même chez des hommes d’État d’une
grande culture, la sérénité indispensable pour juger avec impartia-
lité des adversaires politiques. Reconnaître à l'Etat local la faculté
de qualifier la nature du délit équivaudrait tout simplement à
permettre à cette qualification de dépendre de l'avis du gouverne-
ment qui est intéressé à agir contre le réfugié. Alors, l'asile serait
dérisoire. En réalité, la qualification unilatérale est la nature
même de l'asile ; elle est essentielle pour que cette institution existe,
de la manière dont elle est admise en Amérique latine.

Il n’y a pas de meilleure citation à cet égard que celle du profes-
seur Scelle, dans ses commentaires parus dans la Revue générale
de Droit international public, sur des cas survenus en Amérique
du Sud en 1911.

Le premier fut un conflit entre la République argentine et le
Paraguay, sur lequel le professeur Scelle dit, entre autres, ce
qui suit:

«Le Traité de Montevideo (de 1889) prévoit, en effet, que la
liste des réfugiés doit étre soumise au gouvernement local, avant
que l’on puisse accorder définitivement l’asile et les transporter en
territoire étranger ou neutre. Cela ne signifie pas que l'autorité
locale a le droit de s'opposer à ce transport ni celui d'exiger que
tel ou tel réfugié lui soit rendu, car le droit d’asile deviendrait
alors illusoire. La décision sur les cas douteux ou contestés ne peut
appartenir, en définitive, qu'aux autorités qui accordent l'asile. »
(Revue générale de Droit international public, 1012, pp. 623-634.)

Les conclusions ne peuvent pas être plus définitives ni plus
opportunes : l’asile serait illusoire si l'État local pouvait exiger la
remise du réfugié ou s'opposer a. sa sortie du pays; la décision des
cas douteux doit appartenir aux autorités qui accordent l'asile.

102
365 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

Analysant le différend surgi en 1911 entre les Gouvernements de
r Équateur et de la Grande-Bretagne, au sujet de l’asile de quelques
réfugiés à bord d’un navire marchand, cas à propos duquel le
ministre des Affaires étrangères de VEquateur, le Dt Tovar, pré-
tendit assimiler l’asile interne à l’asile externe, le professeur Scelle
fait les considérations générales suivantes sur les problèmes de
Vasile :

« Cette assimilation de l’asile interne à l’asile externe que faisait
ainsi le ministre équatorien était assez habile. Elle est juridique,
et, en pratique, il semble que l’asile sur le territoire proprement
dit soit plus difficilement accordé que Vasile diplomatique. II
semble également que l’examen des réfugiés politiques soit d’ordi-
naire plus rigoureux dans le cas d’asile externe, et cela se conçoit,
puisqu'il est plus aisé. En tout cas, dans les deux hypothèses, le
droit de décider demeure entier pour le gouvernement qui accorde:
le refuge. »

L'opinion du professeur Scelle est catégorique : aussi bien dans
Vasile territorial que dans Vasile diplomatique, en ce qui concerne
l'examen des réfugiés politiques, le droit de décider « demeure entier
pour le gouvernement qui accorde le refuge ».

11. Dans le même sens, je peux aussi me référer au Hollandais
M. Savelberg, cité comme une autorité en matière de droit inter-
national américain par le Contre-Mémoire péruvien. M. Savelberg,
dans plusieurs parties de son ouvrage, insiste sur la nécessité de la.
qualification unilatérale. Il dit que cette qualification « est nécessaire
pour empêcher que l’État qui reconnaît le droit d’asile dans son
territoire en puisse rendre l'exercice impossible par une interpréta-
tion arbitraire du terme « délit politique » » (p. 359). Aïlleurs il dit,
dans un même ordre d'idées, que la qualification unilatérale «est
indispensable, puisque l’État où l'asile est accordé, ayant en
mains la qualification des délits comme politiques, pourrait, par
une interprétation arbitraire de ce terme, rendre tout exercice
dudit droit illusoire ». (P. 284.)

12. Quant à la pratique, je dois faire remarquer qu ’elle a été
favorable à la qualification unilatérale, et qu'on a continuellement
interprété de cette manière la Convention de La Havane. Ce n’est
pas moi qui l’affirme, c’est un des plus autorisés internationa-
listes d'Amérique qui laffirme, M. Hildebrando Accioly. Cet
éminent auteur et diplomate brésilien, représentant actuel de son
pays au Conseil de l'Organisation des Etats américains, au
sujet du problème de savoir «qui doit décider si les motifs
de poursuite justifiant l'asile sont purement politiques ou
contiennent un élément de droit commun », déclare que « dans la
pratique, et, comme il est raisonnable de le faire, la solution a
été laissée au jugement de l’agent diplomatique qui accorde l'asile,

103
366 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

de la méme manière que dans l’extradition, c’est à l'État requis
de l’accorder que revient le droit de déterminer la nature du fait
qui justifie l’extradition ». (Accioly, t. II, p. 351.)

13. En ce qui concerne l'orientation du droit américain, il y a
une démonstration éloquente : douze pays ont ratifié les deux
Conventions de Montevideo, qui consacrent expressément la règle
de la qualification unilatérale, à savoir, le Brésil, la Colombie, le
Chili, le Salvador, le Guatemala, le Honduras, le Mexique, le Nicara-
gua, le Panama, le Paraguay, la République dominicaine et l'Uru-
guay. Trois pays qui ont ratifié la Convention de La Havane, à
savoir le Costa-Rica, Cuba et 1 Equateur, acceptent aussi cette
règle par des déclarations d’un caractère public. Enfin, deux
pays, la République argentine et le Venezuela, qui n’ont pas ratifié
les traités, reconnaissent également la règle citée. Au total,
dix-sept pays latino-américains sur vingt sont favorables à la
qualification unilatérale. La thèse colombienne est donc l’expres-
sion même du droit américain.

14. La thèse selon laquelle la qualification doit être faite conjoin-
tement, provisoirement exercée par l'État qui accorde l'asile, puis
ratifiée ou rejetée avec des objections par l'État territorial, conduit
pratiquement à ce résultat: la qualification serait attribuée à
l'État territorial. Car, avec la qualification conjointe, l’État territo-
rial peut empêcher à volonté le fonctionnement de l'institution de
Vasile. Il est curieux, mais certain, que, sous prétexte d'éviter la
qualification unilatérale, on arrive à la consécration de cette pra-
tique, mais en faveur de l’État territorial.

On dira qu'en cas d’ appréciation- différente, les États intéressés
devront recourir à l’arbitrage ou à la solution judiciaire. Cela voudra
dire que chaque cas d’asile se transforme en un procès, en un Jong
procès, car il est explicable que les juridictions internationales
mettent plusieurs mois à examiner et décider un litige. Alors,
Vasile sera une source inépuisable de procès, et donc de conflits
entre les Etats. Avec ce résultat que les deux pays devront examiner
la situation intérieure de l’État territorial, ce qui, naturellement,
rendra la controverse aiguë, désagréable, et, probablement, créera
un désaccord qui gênera et affaiblira la bonne entente entre les
deux pays.

15. D'autre part, d’où peut-on déduire que la Convention de
La Havane reconnaît une telle faculté à l’État territorial ? Nulle
part il n’est dit cela dans ladite Convention de La Havane. On
dit qu’il faut s’en tenir strictement aux textes exprès: où sont
donc ceux qui parlent de deux qualifications, une provisoire et une
définitive, ou qui disent que la faculté de qualification doit être
exercée et par l’État territorial et par l'État qui accorde l'asile ?

104
367 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

En échange, en fait de normes expresses, 1l y a la référence aux
usages, conventions ou lois du pays de l’asile. Cette référence, qui
favorise complètement la thèse colombienne, est une référence
expresse, littérale, de la convention.

16. Le Pérou, à plusieurs reprises, a accepté la pratique améri-
caine comme. obligatoire, y compris la qualification unilatérale.

En 1936, lors de la guerre civile d'Espagne, le Gouvernement
péruvien, par déclaration officielle de son ministre des Affaires
étrangères, s’est déclaré solidaire des autres pays d'Amérique et
«en parfaite communauté d'idées avec les thèses défendues à Madrid
par les représentants diplomatiques de la République argentine,
du Chili et d’autres pays ».

Or, les thèses défendues par ces pays concernaient précisément
la légalité de Vasile diplomatique, le droit de l’État accordant
Vasile de qualifier la nature du délit du réfugié et l'obligation de
l'État territorial de donner toute la sécurité nécessaire pour que
les réfugiés quittent librement le pays.

Pour expliquer l'attitude des États latino-américains dans le
cas de l'Espagne, le délégué du Chili auprès de la Société des
Nations résumait ainsi les thèses desdits États :

« Tous les asilés, au moins ceux des ambassades et légations de
l'Amérique latine, ont été accueillis dans le cadre des règles du
droit d’asile fixées par la Convention de Montevideo de 1933.»

Le 26 octobre 1948, le Gouvernement du Pérou publia une
information officielle sur l'asile.
A cette information appartient le paragraphe suivant :

« Conformément aux conventions internationales en vigueur
dont il s’agit, il appartient à l'État accordant Vasile de qualifier
le fait qui a donné lieu à celui-ci, c’est-à-dire de décider s’il s’agit
d'un délit de droit commun ou d’un délit politique … Le Pérou,
de son côté, a déjà soutenu auparavant qu'au cas où un repré-
sentant diplomatique ne livrerait pas un réfugié parce qu’il ne le
considère pas comme un accusé de droit commun, il ne sera procédé
à l'octroi de l’extradition qu’une fois que le réfugié aura quitté
le pays et conformément aux procédures établies par les conven-
tions internationales réglant cette matière. Cette thèse est acceptée
et reconnue par tous les pays d’ Amérique. » (Mémoire du Gouver-
nement de la République de Colombie, p. 28.)

H ressort de l'analyse de cette déclaration ce qui suit :

1) Le Gouvernement péruvien a accepté que, conformément aux
conventions en vigueur en Amérique, y compris la Convention de
La Havane, il appartient à l'État accordant l'asile de déterminer la
qualification de la nature du délit.

2) Le Pérou a déjà soutenu auparavant que, si un agent diplo-
matique ne livre pas un réfugié, considérant qu'il n’est pas un

105
368 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

délinquant de droit commun, le Gouvernement péruvien respectera
la décision de l’agent diplomatique étranger, se réservant le droit
de réclamer l’extradition une fois que le réfugié aura abandonné le
territoire péruvien. Cela signifie, en d’autres. termes, que le Pérou
a déjà soutenu la qualification unilatérale faite par le diplomate
étranger, et l'obligation de délivrer un sauf-conduit sans préjudice
d’une demande postérieure d’extradition.

3) Selon l'information officielle, la doctrine précédente n’est pas
seulement aujourd’hui une doctrine péruvienne, mais une thèse
acceptée et reconnue par tous les pays d'Amérique.

La précédente déclaration émane du Gouvernement péruvien
lui-même, non d’un simple fonctionnaire. De plus, elle fut faite
après la révolution d'octobre précisément pour définir la position
du Gouvernement péruvien à l’égard des nombreux cas d'asile qui
se présentaient. Elle était en vigueur le 3 janvier 1940, comme
l'expression des normes que le Gouvernement péruvien acceptait à
cette date en matière d'asile. Dans de telles circonstances, la
déclaration possède une signification juridique bien définie.

17. Outre la Convention de La Havane de 1928, il existe un
autre accord obligatoire entre la Colombie et le Pérou : l'Accord
bolivarien sur l’extradition de 1911, dont l’article 18 reconnaît
Vinstitution de l'asile conformément aux principes du droit inter-
national. |

L’argumentation qui dit que, parce que c’est un traité d’extra-
dition, l'Accord de Caracas n’a rien à voir avec la réglementation
de l’asile, a une force que je ne méconnais point tant qu'il s’agit
de prétendre appliquer à l'institution de l’asile des normes du pacte
concernant l’extradition. Mais elle est absolument inadmissible
pour prétendre méconnaitre la valeur même de l’article 18. Car,
précisément, l'argumentation disant que l’asile et extradition sont
des institutions différentes, entraîne la conclusion que l’article 18
a une signification bien définie : celle d’exprimer qu’outre les stipu-
lations sur l’extradition, les Etats contractants se sont accordés
pour reconnaître une autre institution, celle de l’asile, et ont admis
que ladite institution doit être régie par des principes juridiques.
Ainsi, l'accord règle deux matières : l’extradition, dans toutes les
dispositions de l'accord, sauf une; l’asile, dans une disposition,
celle de l’article 18. On pourrait avancer cet argument qu'il est
anti-technique et incommode de régler des matières différentes
dans un même traité; mais cette critique, même au cas où elle
serait vraie, ne priverait pas de sa valeur juridique l’article 18 et
ne pourrait. pas le rendre inapplicable. D’un autre côté, il est
visible que les plénipotentiaires de 1911 pensérent que les deux
matières étaient analogues et que, par conséquent, elles pourraient
être incluses, quant à la forme, dans un seul pacte. C’est un point
de vue critiquable, peut-être, mais, en tout cas, respectable, et, de
toutes manières, il a été adopté par lesdits plénipotentiaires. Comme,
d’ailleurs, il a été adopté par le Traité de Montevideo de 1889 qui,

106
369 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

en les séparant en différents chapitres, comprit les deux matières
en un seul pacte.

Prétendre, comme le dit la Duplique, que l’article est de « portée »
nulle, parce qu'il se limite à une constatation d’évidence, à une
simple allusion au droit international, revient à méconnaître
unilatéralement une obligation contractuelle. L'article 38 du Statut
de la Cour internationale de Justice dit que celle-ci appliquera les
principes généraux du droit ; on ne saurait soutenir que, parce qu’on
ne détermine pas quels sont ces principes et parce qu’on fait une
simple allusion au droit, cette disposition du Statut est nulle.
Pratiquement, c’est ce qu’on prétend en ce qui concerne l’art cle 18
de l’Accord bolivarien.

Le plus raisonnable, c’est d'examiner l’article 18 de l'accord
et de se demander quels effets juridiques il peut créer. On trouve
alors, en premier lieu, que les États signataires reconnaissent
l'asile comme un droit ; ce n’est pas une pratique, ce n’est pas
un acte de simple tolérance humanitaire, c’est une institution
régie par des principes de droit. En second lieu, cette institution
est reconnue conforme aux principes du droit international ;
c'est-à-dire en accord avec les principes acceptés par les pays
américains dans leurs conférences internationales, dans leurs
déclarations collectives. Ces principes de droit international ne
peuvent être autres que ceux énoncés dans les différents traités
sur Vasile conclus en Amérique, qu’ils aient été ratifiés ou non
par les pays «bolivariens »; car il ne s’agit pas de déterminer
une obligation contractuelle, mais de déterminer quels sont les
principes qui, en matière d’asile, jouissent, en Amérique, d’une
acceptation générale. Par exemple: d’après le système de l'Accord
bolivarien de 1911, l'asile ne pourra être accordé qu’à des délin-
quants politiques. Pourquoi? Simplement parce que c'est la le
principe généralement adopté par le droit international américain.
La même chose doit se produire en ce qui concerne la qualification
du délit. Cette qualification correspond à l’État qui accorde
Vasile, car le principe se trouve spécialement inséré dans la Con-
vention de Montevideo de 1933; il a son application dans le
système de La Havane lorsque le droit du pays accordant l'asile
le reconnaît, et, de plus, ceci constitue la pratique des pays
d'Amérique.

On déduit de l’article une autre conclusion, à savoir qu’en
acceptant l'application des principes du droit international, on
admet ceux dérivant de la coutume internationale. S’il en est
ainsi, cet article de l’Accord bolivarien a un sens spécial en ce
qui concerne la coutume en matière d'asile, c’est-à-dire qu'il
démontre l'existence, pour la Colombie et le Pérou, d’un de ces
éléments nécessaires de la coutume: l'élément psychologique,
opinio juris sive necessitatis. L’Accord bolivarien reconnaît
l’asile, reconnaît la valeur des principes appliqués en Amérique,
donc, il inclut, en tant que droit obligatoire, ces principes. Par

107
370 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

conséquent, son acceptation par les gouvernements ou par um
gouvernement déterminé, implique pour celui-ci leur acceptation
comme « étant le droit », c’est-à-dire qu’ils sont le droit applicable.

C'est une question d’une importance incalculable, car l’élément
psychologique de la coutume, toujours si difficile à établir,
trouve ici une preuve absolue.

18. À mon avis, l’asile diplomatique est une coutume inter-
nationale de l’Amérique latine.

Les Républiques américaines ont pratiqué Vasile, elles ont
respecté la qualification unilatéralement faite par l'État accordant
Vasile, elles ont accordé le sauf-conduit indispensable pour que
le réfugié abandonne le territoire.

L'usage a été continuel et il s’est produit sans interruption au.
moins depuis le milieu du siècle dernier: il s’agit d:nc d’un
usage centenaire, par conséquent bien antérieur aux traités sur
cette matière.

L'usage a été général: les Républiques latino-américaines ont
reconnu et pratiqué l’asile diplomatique et elles ont exercé oppor-
tunément le droit de qualifier unilatéralement le délit. Le Mexique,
les Républiques de l’Amérique centrale, Cuba, les Républiques
sud-américaines, se trouvent dans cette situation.

Enfin, en reconnaissant la pratique de l'asile, les Républiques
américaines l’ont acceptée comme obligatoire. Rien de plus remar-
quable à cet égard que le cas de la République du Venezuela. Elle
offre l'asile dans ses ambassades et légations et le respecte dans les
légations et ambassades étrangères, sans avoir ratifié ni la Conven-
tion de Montevideo, ni celle de La Havane. C'est-à-dire qu’elle
reconnaît l'asile comme un droit américain, comme une pratique
obligatoire sur le continent. Et, de la même manière, elle accepte la
qualification unilatérale du délit.

Il y a un cas collectif récent qui montre quel est le sentiment
général des pays américains sur le caractère obligatoire de l'asile.
A propos de l'asile de l’ex-président Bétancourt à l’ambassade de
Colombie à Caracas, le Gouvernement du Chili, secondé par celui
du Guatemala, présenta contre le Gouvernement vénézuélien une
plainte auprès du Conseil de l'Organisation des États américains
« pour le retard apporté à accorder le sauf-conduit ». Ainsi, un pays
comme le Chili, qui n’a aucun traité avec le Venezuela concernant
Vasile, considéra qu’il avait le droit de réclamer les garanties néces-
saires pour que le réfugié pût abandonner le territoire vénézuélien.
Plus encore! Le Chili a réclamé alors qu’il s'agissait d’un réfugié à
l'ambassade d’un troisième Etat. Une réclamation de cette nature
n'aurait pu être faite par un pays aussi respectable en Amérique
que le Chili, sans l’existence de la conviction que la pratique de
l'asile, avec ses diverses conséquences, est juridiquement obligatoire.
Il faut, de plus, remarquer que, dans l'incident en question, la
République du Venezuela n’invoqua pas comme excuse ou comme

108
371 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

réponse à la réclamation chilienne, la non-existence de traités sur
Vasile, ni ne méconnut les obligations juridiques résultant de la
coutume. Au contraire, elle montra qu'elle avait respecté la
pratique américaine, le droit américain, en prouvant que le sauf-
conduit était déjà accordé à la date de la réclamation. Voilà donc
un cas où trois pays américains, le Chili, le Guatemala et le Vene-
zuela, reconnaissent comme obligatoire la pratique de l'asile, ainsi
que les conséquences qui en dérivent, comme la qualification par le
pays accordant l'asile, et le droit, pour ce même pays, d'exiger un
sauf-conduit pour le réfugié.

Un autre pays d'Amérique, d’une culture remarquable, Uruguay,
a soutenu aussi, à plusieurs reprises les thèses en question. Qu'il
suffise de citer le mémorandum présenté par l'ambassade de l’Uru-
guay à Lima au ministère des Affaires étrangères et du Culte du
Pérou, à propos de l'asile de MM. Manuel Gutierrez Aliaga et
Luis Felipe Rodriguez. Un des paragraphes du mémorandum
déclare:

« En rapport avec les faits qui précèdent, le chargé d’affaires a. 7.
de l’Uruguay a reçu, pour instructions de son Gouvernement,
l’ordre d’insister auprès du Gouvernement du Pérou sur la nécessité
de hâter la remise de sauf-conduits, qui ne peut pas être retardée
sous prétexte d’invoquer une prétendue connexion des réfugiés avec
des délits de droit commun ou des délits politiques connexes des
délits de droit commun, en vertu du principe selon lequel c’est le
pays accordant l'asile qui qualifie la nature, politique ou de droit
commun, du délit. »

D'autres pays, comme la République argentine, le Brésil, l’'Uru-
guay, la Bolivie, Cuba, le Pérou même, dans le cas du Paraguay
de 1922, ont soutenu collectivement comme une règle de conduite
et ont fait, dans un document officiel, la déclaration suivante :

« Toute personne qui, invoquant des raisons d’ordre politique,
demandera asile dans la résidence d’une légation étrangère, expo-
sera les circonstances de fait l'ayant déterminée à demander asile,
le chef de la légation étant chargé d’apprécier lesdites circons-
tances. »

Dans le cas de l'Espagne, la République argentine et la Répu-
blique dominicaine soutinrent que l'Espagne, pays qui n'avait pas
de traités sur le droit d’asile, devait, cependant, respecter cette
pratique et que c'était au chef de la légation ou ambassade à
qualifier le délit et à exiger la remise des sauf-conduits respectifs.

Le Gouvernement de Cuba, dans une déclaration récente, a dit :

«Le principe selon lequel la qualification du délit appartient à
l'État qui accorde l'asile est une règle générale de droit consacrée
par l'usage. »

109
372 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

Au Chili, les instructions du ministère des Affaires étrangères
à ses diplomates en date du 26 novembre 1935 disent :

«La qualification du délit politique appartient à l’État qui prête
Vasile. » (Cité par Antokoletz.)

Costa-Rica, dans une déclaration récente, se déclare en faveur
de la thèse selon laquelle l’État qui accorde l’asile a le droit de
qualifier la nature du délit.

L’Equateur aussi a émis très concrètement son opinion de
la maniére suivante :

«Le Gouvernement de l’Equateur considère que l’article 18 de
l'Accord bolivarien, et l’article 2 de la Convention sur l'asile du
20 février 1928, instruments en vigueur pour l’Equateur, doivent
être interprétés dans le sens que c'est au pays qui accorde Vasile
qu'appartient la qualification de la nature du délit. Le Gouver-
nement équatorien fonde son critère sur la nature même de l’insti-
tution de l'asile: cette institution perdrait toute valeur si l'on
accordait au gouvernement local la faculté de qualifier le caractère
du délit, ce qui rendrait inopérants les accords internationaux sur
cette matière. D’un autre côté, le droit coutumier américain, lui
aussi, a attribué à l'État qui accorde l’asile cette faculté de quali-
fication. Cette interprétation a été expressément consacrée par la
Convention sur l'asile, signée lors de la VIIme Conférence inter-
nationale américaine de Montevideo, en décémbre 1933.»

19. Sur la question du sauf-conduit, l’arrêt soutient que l’arti-
cle 2, $ 3, de la Convention de La Havane doit être interprété
dans le sens que c’est seulement après que l'État territorial aura
exigé la sortie du réfugié du territoire national que l’État accordant
Vasile pourra demander les garanties nécessaires pour que le
réfugié ait la possibilité de passer à l'étranger.

Je ne saurais me rallier à cette interprétation pour plusieurs
raisons. En particulier, parce que je pense que la Convention
de La Havane reconnaît deux facultés différentes :

a) l'une, pour l’État territorial, d'exiger que le réfugié soit
mis hors du territoire le plus rapidement possible, c’est-à-dire
que, asie étant une institution qui ne peut se prolonger indéfi-
niment, l'État qui accorde l'asile doit respecter cette exigence.
Ilya là une obligation pour l'État accordant l'asile. La prolon-
gation du séjour du réfugié dans le territoire national ne saurait
avoir heu contre la volonté de l’État territorial ;

b) la seconde faculté est celle, conférée par le texte mentionné
à l’État accordant l'asile, d'exiger que le réfugié sorte du pays
avec les garanties nécessaires. Cette faculté est une conséquence
nécessaire de l'asile. |

La pratique unanime des Etats américains est conforme à
cette interprétation. Dans tous les cas d'asile, l’agent diplomatique
a toujours demandé et obtenu la sortie du réfugié sans attendre

110
373 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

que le gouvernement territorial en prenne l'initiative. Dans les
annexes de ce procès, cette pratique est pleinement prouvée. La
apparaissent une note, en date du 20 octobre 1944, du ministre
du Pérou au Guatemala aux honorables membres de la Junte
révolutionnaire du Guatemala ; une autre, du 28 octobre 1948,
de la légation du Pérou à Panama au ministre des Affaires étran-
gères de Panama; et deux autres communications, datées des
2 et 5 novembre 1948 respectivement, de l’ambassade de l'Uruguay
à Lima au ministre des Affaires étrangères du Pérou. Dans toutes
ces notes, en même temps, on annonce l'asile et on demande les
sauf-conduits ; on n’attend, en aucun cas, que l’État territorial
manifeste une volonté quelconque à ce propos.

Il serait impossible de citer une seule communication diploma-
tique contraire à cette pratique. Et, en ce qui concerne le Pérou,
outre les documents cités, des légations au Guatemala et à Panama,
il existe un communiqué officiel du Gouvernement, en date du
12 octobre 1948, qui dit : « Le Gouvernement, respectant ses accords
internationaux et les pratiques établies, a accordé les sauf-conduits
respectifs. » C'est-à-dire que le Gouvernement péruvien admet
que, d'accord aussi bien avec les traités en vigueur qu'avec les
pratiques américaines, il est obligé d’octroyer le sauf-conduit.

On a affirmé que la pratique américaine est contraire au texte
de la convention et que, par conséquent, elle ne peut prévaloir.
À cela, il convient d’objecter :

1° que des auteurs comme Accioly pensent que la convention
et la pratique sont, en ce point, conformes ;

2° que la pratique indique quelle est l'interprétation que les
pays qui l’ont signée et ratifiée attribuent a la convention.

S'il n'y a pas eu d’autre interprétation, pourquoi chercher en
dehors de cette coutume américaine linterprétation de la dispo-
sition de La Havane ?

D'autre part, pourquoi faire abstraction de l'interprétation
acceptée par le Pérou ? Parce que — dira-t-on — les Etats peuvent
changer de point de vue. Je reconnais ce droit en ce qui concerne
les questions purement politiques, mais en ce qui concerne des
questions juridiques, telles que l'interprétation ou l'application des
traités, un changement d’opinion n’est guére admissible que pour
Pavenir. Sans cela ce serait établir un régime d’incertitude dans
les relations internationales. Il est difficilement admissible en droit
qu'un pays, après avoir soutenu une interprétation d’un traité et
avoir fait connaître celle-ci aux autres contractants, en déclarant
qu’il va l'appliquer dans des cas se présentant dans une situation
déterminée, puisse méconnaître sa propre interprétation pour des
cas et des situations survenus pendant que cette règle était consi-
dérée en vigueur.

TIt
374 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

Toute autre pratique créerait un nouveau facteur d'insécurité
dans les relations internationales. .

Mieux encore, il y a eu des cas où le point de vue de l'État qui
accorde l’asile a prévalu. Ce fut le cas du député Rodriguez Araya,
réfugié à l’ambassade uruguayenne à Buenos-Ayres en 1949. Le
Gouvernement argentin déclarait en cette circonstance qu'il n’y
avait aucune poursuite des autorités locales contre ledit député,
qui jouissait de toutes les garanties pour résider librement dans le
territoire national. Malgré cette manifestation de l’État territorial,
l’Uruguay insista sur sa demande pour la sortie du réfugié du
territoire de la République argentine. Devant cette insistance, la
République argentine, qui possède tant d’heureuses traditions juri-
diques en matière d'asile, accorda immédiatement le sauf-conduit
demandé.

Par conséquent, on doit admettre que l'interprétation donnée par
la Colombie à l’article 2 de la Convention de La Havane est entière-
ment conforme avec les principes généraux du droit ainsi qu'avec
l'esprit de ce texte et l’ensemble des dispositions de la convention.
La Colombie a respecté de la sorte la pratique uniforme et continue
des nations américaines, y compris le Pérou.

20. À mon avis, la deuxième pétition de la demande reconven-
tionnelle (cas d'urgence) du Gouvernement du Pérou présentée le
21 mars 1950 n'entre pas dans la compétence de la Cour et n’a pas
non plus de connexité directe avec la requête. Ceci, parce que le
Pérou, pendant la controverse qui précéda la signature de l’Acte
de Lima, ne formula aucune allégation relative à l'existence de la
condition d'urgence ; par conséquent, celle-ci ne fait pas partie du
différend existant. Elle n’a pas été visée par la Colombie dans la
question relative à l’octroi du sauf-conduit, cette deuxième question
étant basée sur la considération de la nature essentiellement
politique du délit imputé au réfugié, l'octroi du sauf-conduit
constituant une obligation pour l'État territorial. Il n’y a pas eu
d'autre sujet de discussion entre les Parties.

21. Sur la condition d'urgence, il suffirait de rappeler que
M. Haya de la Torre se trouvait menacé dans sa vie ou sa liberté
du fait qu'il était poursuivi pour des raisons politiques, pour
conclure qu’il avait droit d’invoquer en sa faveur l'institution de
l'asile diplomatique en Amérique latine.

De plus, il existe de multiples preuves du fait que le Pérou traver-
sait à ce moment-là une situation anormale. Un des premiers décrets
de la Junte militaire fut celui du 2 novembre 1948, selon lequel
«la Junte militaire de gouvernement assume toutes les attributions
qué la Constitution de l’État confère aux pouvoirs exécutif et
législatif ». C'est-à-dire que le gouvernement militaire de facto s’attri-

112
375 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

bua la faculté de faire les lois et de modifier ou abroger les lois
existantes, sans tenir compte des règles de la Constitution. Exerçant
les attributions qu'elle s’est arrogées à elle-même, la Junte a rendu
des décrets aussi graves que celui du 4 novembre, qui organise les
Conseils de guerre oraux et autorise l'application de la peine de mort,
en supprimant en outre le recours contre l'arrêt, devant la Cour
suprême. Le décret-loi enferme dans un cercle de fer les accusés du
délit de rébellion militaire, comme M. Haya de la Torre : les mem-
bres du Conseil de guerre sont des militaires qui dépendent du
gouvernement, le défenseur de l'accusé sera nommé par le gouver-
nement, la peine imposée peut être la mort, que le Code de justice
militaire n’admettait pas, et il n’y aura pas recours contre l'arrêt,
ce qui réforme le Code péruvien de justice militaire, qui établissait
devant la Cour suprême un recours en nullité, naturellement limité
au vice de forme.

Plus tard, un nouveau décret-loi, du 17 novembre, intervient
dans la composition de la Cour suprême de justice, et déclare :

«1° La loi 9654, du 13 novembre 1942, est abrogée : demeurent
vacantes à partir de la date du présent décret les charges actuelle-
ment pourvues à la Cour suprême de justice de la République, par
application de ladite loi 9654.

2° Les vacances produites par l'application du présent décret
et celles de magistrats et d'avocats généraux de la Cour suprême
de justice, seront pourvues par désignation directe de la Junte
militaire de gouvernement. »

Il est vrai que l'agent du Gouvernement du Pérou a déclaré que
le décret du 4 novembre n’a pas d'effets rétroactifs. Mais cette décla-
ration ne modifie en rien le problème relatif à M. Haya de la Torre.
Car ce problème, il faut le situer le 3 janvier 1940, date de l’octroi
de Vasile : le décret était alors en vigueur, il n’y avait pas de raisons
pour penser qu’il n'aurait pas d'effets rétroactifs, car, 1° il n'y avait
aucune déclaration du gouvernement à ce sujet, 2° il existait à ce
moment-là un gouvernement de facto, dont les pouvoirs étaient
fondés, non sur les préceptes constitutionnels, mais sur le succès
résultant d’un coup d'État : et ce gouvernement s'était attribué
le droit de promulguer des lois sans tenir compte de la Constitution,
et 3° on ne connaissait pas l'interprétation de ce décret que pour-
raient faire les Conseils de guerre oraux.

D'autre part, le Gouvernement péruvien, dans ces mêmes jour-

nées d'octobre et de novembre 1948, avait édicté des décrets à
caractère rétroactif, comme celui du 4 octobre sur la mise hors la

113
376 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

loi du Parti apriste et déterminant la responsabilité criminelle
collective des chefs apristes pour les faits survenus le 3 octobre.
Soit ex post facto, il fut établi une imputabilité pénale à Végard de
toute une catégorie de personnes. Un autre décret rétroactif fut
celui de la Junte militaire en vue de la suspension des procès pour
rébellion militaire, instruits contre le colonel Llosa et d’autres
pour la révolution manquée de juillet 1948. Ce décret intervenait
dans la justice militaire et suspendait l’action de celle-ci.

Je fais ces observations sans aucun esprit de critique à l’égard du
Gouvernement péruvien, car il est clair que lui, mieux que personne,
pouvait juger les mesures nécessaires pour le pays. Si je fais allusion
a toutes ces lois, je le fais uniquement parce qu'elles démontrent, à
mon avis, indubittablement, l'existence d’une situation intérieure
instable, de troubles politiques, précisément la situation où se
présente l'urgence de l’asile diplomatique.

Cette situation anormale est confirmée par l’existence de l’état
de siège. Par décret suprême du 2 janvier 1949, publié le 3, soit le
jour même de l'asile de M. Haya de la Torre, cet état de siège fut
prorogé pour trente jours. Dans ses « considérants », le décret déclare
que « les raisons qui ont motivé le décret disposant la suspension des
garanties individuelles subsistent... ». Les raisons subsistent, c’est-
à-dire que la situation anormale subsiste. Le décret ajoute « qu’il
faut que les autorités aient des facultés extraordinaires pour main-
tenir l’ordre et la tranquillité publics ».

On a fait remarquer que M. Haya.de la Torre ne s’est réfugié que
le 3 janvier, alors que la révolution avait eu lieu le 3 octobre. Pour
moi, le facteur temps n’a pas d'importance, car ce qu’il faut se
demander, c’est si, le 3 janvier, la situation anormale subsistait :
or, il y a de cela une preuve irréfutable, c’est le décret cité. D’un
autre côté, si c’est le 3 octobre qu’eut lieu la révolution du Callao,
c’est seulement à la fin de ce mois qu’eut lieu le coup des militaires
qui aggrava la situation de M. Haya, puisque la seconde révolution,
qui provoqua la chute du Président Bustamante, se fit précisément
avec le programme de chatier l’Aprisme. Par conséquent, la
politique du nouveau gouvernement était celle de l’exclusion et
de la répression de l’Aprisme (note du 22 février du ministre des
Affaires étrangéres du Pérou: «Les institutions de la défense
nationale de la République, par un geste unanime, se sont vues
obligées de mettre fin à tant de crimes et à tant de maux pour
sauver le Pérou.» P. 150 du Contre-Mémoire). De plus, M. Haya
de la Torre, poursuivi comme un criminel, ses biens personnels
mis sous séquestre, face a une déclaration d’état de siége qui
facilitait les perquisitions 4 domicile sans ordre préalable d’un

IT4
377 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

juge compétent et, au moment où les légations et ambassades
étrangères étaient surveillées par la police, ne pouvait vraiment
pas choisir la date de Vasile. On pourrait dire qu'il s’est réfugié
quand il la pu.

L'existence de la condition d’urgence était si évidente qu’elle
fut admise, sans hésitations, par le corps diplomatique accrédité
à Lima. Car, à la suite de la révolution du 3 octobre, M. Haya
de la Torre ne fut pas le seul qui dût chercher asile. Il y eut,
dans huit ambassades, beaucoup de réfugiés, tous chefs apristes
cités dans le même procès que M. Haya de la Torre. D'où il est
possible de déduire que les ambassadeurs pensèrent qu’il y avait
une situation de fait qui impliquait un danger sérieux pour la
sécurité des chefs apristes réfugiés. Le cas de M. Haya de la
Torre est identique à celui des autres réfugiés.

D'autre part, il ne faut pas oublier qu’on disait de M. Haya
de la Torre qu’il avait donné des ordres pour l'extermination de ses
adversaires. I] n’y a aucune preuve de cet ordre, mais on faisait
courir cette rumeur (Contre-Mémoire, p. 7). Dans des moments
d'une telle confusion et d’une telle passion, quand un changement
complet de la situation politique venait de se produire, on pouvait
aussi craindre des représailles contre les Apristes, et, spécialement,
contre leur chef. Les chefs d’un mouvement révolutionnaire
vainqueur, même s'ils ont assumé la plénitude du pouvoir, ne
peuvent pas toujours contrôler les activités d'éléments extrémistes,
de subalternes ou de partisans sectaires. Le fait même que l’am-
bassade de Colombie à Lima ait été continuellement gardée par
des forces de police montre la préoccupation des autorités locales
à l’idée que des éléments politiques adversaires de M. Haya de
la Torre puissent entreprendre une action quelconque pour s’em-
parer de M. Haya de la Torre et attenter à sa vie. Si cela se
produisait alors qu'il était à l'ambassade, la possibilité serait
plus grande et plus grand le danger pour la sécurité personnelle
de M. Haya, s'il était dans un autre lieu.

De plus, pour juger la conduite de l'ambassadeur, il faut consi-
dérer :

x. Que les deux communiqués officiels du Gouvernement péru-
vien — du 12 et du 26 octobre 1948 — acceptaient l'existence
d'une situation pouvant justifier l'urgence de l'asile, ainsi que
le principe de la qualification unilatérale et celui concernant
l'octroi du sauf-conduit. Ces communiqués étaient en vigueur le
3 janvier 1949, car c'est seulement dans une note du 22 février
que le Gouvernement péruvien manifeste sa volonté de changer
d’attitude.

2. L’ambassadeur avait accordé l'asile à M. Pulgar Vidal,
député apriste, qui obtint un sauf-conduit le 29 novembre, donc
postérieurement à la sommation contre M. Haya de la Torre et

11$
378 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

ses camarades, et sans aucune observation du Gouvernement
péruvien sur l'aspect d'urgence. Ainsi, dans le cas de M. Pulgar
Vidal, les thèses des deux communiqués officiels reçurent une
application.

3. D'autres ambassadeurs avaient accordé l’asile sans aucune
observation de la part du Gouvernement péruvien.

4. Des déclarations officielles du chef de l’État publiées dans le
journal officiel El Peruano, le 3 janvier 1949, reconnaissant qu’à
ce moment la situation du pays était anormale.

5. La situation de fait déjà décrite existait réellement.

Tenant compte de ces éléments de fait et de droit, je trouve que
Vambassadeur de Colombie a agi correctement : il ne pouvait faire
autrement que d’accorder l’asile ; il s’est conformé au droit inter-
national et aux pratiques américaines ; il a accordé l'asile, se
conformant strictement aux stipulations de la Convention de
La Havane.

22. Il y a enfin, de la part du Pérou, une autre reconnaissance
du caractère anormal des conditions existantes en janvier 1940.
C’est la modification à la demande reconventionnelle. Car soutenir
que les conditions actuelles sont différentes de celles de 1949
revient à affirmer que les conditions de 1949 étaient anormales,
dès l'instant où l’on prétend que les conditions actuelles ne le
sont pas.

23. L’asile, tel qu'il est reconnu en Amérique, n’a jamais été
considéré comme une forme d'intervention. Il ne l’est pas dans le
sens qu'un gouvernement puisse s’introduire dans la politique
intérieure d’un pays, en favorisant les personnalités d’un parti
déterminé ; l'asile, en effet, a toujours été exercé généreusement,
noblement, aujourd’hui en faveur des uns, demain en faveur des
autres, sans faire de discrimination, en tenant compte des opinions
politiques du réfugié. Il faut insister sur ce point pour le plus grand
honneur des pays latino-américains.

Dans le cas de la Colombie et du Pérou, il suffit de faire remarquer
que le même ambassadeur a donné asile d’abord à M. Julio C.
Villegas, qui, en tant que ministre de l'Intérieur, adressa la lettre
demandant l'application de certaines mesures dans le procès contre
M. Haya de la Torre et, plus tard, à ce dernier.

24. L’asile diplomatique n’est pas non plus contraire au principe
de la non-intervention, fondamental dans le droit américain. Ce
principe a son origine historique dans les relations entre les Etats-
Unis d'Amérique et les nations latino-américaines, et il fut reven-
diqué par celles-ci comme une affirmation de leur indépendance
contre des interventions, même armées, qui eurent lieu et qu'il
n'y a pas de raisons de rappeler ici. Lors de la Conférence de
Montevideo de 1933, le principe fut accepté par les États-Unis,

116
379 OPINION DISSIDENTE ‘DE M. CAICEDO CASTILLA

par suite du développement de la politique du Président Franklin
Roosevelt, et, grace à la consécration de l'égalité juridique des
Etats américains, les relations mutuelles entre ceux-ci se sont
développées par la suite dans le domaine d’une totale solidarité,
car les diverses méfiances qui pouvaient exister auparavant avaient
disparu

C'est pourquoi on n’a jamais pensé en Amérique que l'asile a
des liens avec l'intervention ou la non-intervention. Ce sont des
situations différentes qui n’ont jamais été confondues. C’est pour
cela que des pays comme la République argentine ou le Mexique,
qui ont toujours été les partisans les plus enthousiastes de la non-
intervention, Vont été aussi de l'institution de Vasile. En agissant
ainsi, ils n’ont pas été illogiques, maïs au contraire ont tenu compte
de la réalité américaine.

25. La Conférence de La Havane a trouvé en 1928 l'institution
de Vasile destinée à favoriser les persécutés politiques dans des cas
de troubles intérieurs. Le conférence n’a jamais voulu modifier le
caractère essentiel de l'institution de l'asile, mais au contraire elle
a voulu la maintenir, l’affermir. Elle n’a pas, non plus, exprimé le
désir de mettre un terme à de prétendus abus de l’asile. Les précé-
dents de la convention sont très clairs à cet égard. Le principal fut
la réunion de jurisconsultes de Rio-de-Janeiro en 1927, dont le but
fut simplement d’essayer de réaliser la codification du droit inter-
national public et du droit international privé en suivant les systé-
mes adoptés par la Vme Conférence panaméricaine de Santiago-du-
Chili en 1923, à savoir, l'élaboration d'un code pour le droit inter-
national privé et la préparation d'accords partiels pour le droit
international public. Le critère de sélection des questions de droit
international public à Rio fut de préférer les matières où il n’y aurait
pas de grands désaccords, où il existerait un assentiment général.
Des matières en quelque sorte mûres pour l'insertion dans un traité,
par suite de l'existence à leur égard d’un assentiment général
favorable, d’une sorte de conscience juridique déjà formée à ce
sujet entre les pays américains. On peut donc croire que, si le sujet
de l'asile fut choisi à Rio, c’est qu'il s'agissait indubitablement de
traiter une matière jouissant de l’appui et de la sympathie géné-
raux, où l’accord était possible, comme il l'était pour les autres
matières choisies {fonctionnaires diplomatiques, consuls, traités,
propriété littéraire, etc.).

On trouve le même esprit dans les actes et délibérations de La
Havane. Contre l'asile, il n'y eut d’autre résistance que celle de
principe opposée par les États-Unis d'Amérique. En dehors de
cela, la matière ne présenta aucune difficulté, aucune objection.

26. L’octroi et le maintien de l'asile sont des phénomènes diffé-
rents: l’un est instantané, l’autre s'étend dans le temps. C'est ainsi
que l’a compris le Pérou en présentant sa demande reconvention-

117
380 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

nelle au sujet de l’octroi et une addition, qui ne fut pas prise en
considération, au sujet du maintien. A cause de cela, je crois que ce
qui est en rapport avec l’octroi de l’asile ne peut être examiné qu’en
considérant une date unique : le 3 janvier 1940.

Décider sur le maintien de l’asile, c’est aller au delà de la préten-
tion péruvienne, telle qu’elle a été exprimée: en ma qualité de
juge, j'estime devoir me limiter à résoudre les questions telles
qu elles ont été présentées par les Parties.

Néanmoins, le maintien de l’asile est pleinement justifié pour la
Colombie par diverses raisons :

1. Le Pérou n’a demandé à aucun moment la remise du réfugié.

2. Le Pérou s’opposait à Vasile en se fondant sur l’idée que
M. Haya de la Torre était un délinquant de droit commun, ce qu’il
n’a pas pu prouver.

3. La Colombie, dès le lendemain de l'octroi de l'asile, soit le
4 janvier 1949, demanda le sauf-conduit pour que M. Haya de la
Torre ptt sortir du Pérou, avec les garanties nécessaires, ce qui
terminait l'étape de l'asile diplomatique.

4. Cette demande de la Colombie ne fut pas prise en considéra-
tion.

5. A partir de l’Acte de Lima, la question est sub judice, et les
deux pays ont été d’accord dans l'obligation de respecter la situa-
tion existante.

27. On a dit que la Colombie, à partir du jour de la présentation
de la demande reconventionnelle et pendant les débats oraux, a
choisi de porter sa défense sur un terrain où la Convention de
La Havane ne lui a pas donné de fondement. Ceci se réfère au fait
que les porte-parole de la Colombie ont examiné les circonstances
dans lesquelles le procès contre M. Haya de la Torre a été entamé.
Cet examen, à mon avis, n’a pas dépendu de la volonté de la
Colombie, mais plutôt de l'orientation adoptée par le Pérou lors-
qu’il a formulé une demande de reconvention qui, à l'encontre
de la requête colombienne, ne propose pas à la Cour des questions
nettement juridiques, mais des questions de fait et des accusations
contre la conduite de l’'ambassadeur colombien à Lima. Au cours
de la correspondance diplomatique, la Colombie a toujours refusé
de discuter des questions concernant la politique ou la situation
interne du Pérou. Cette négative se trouve dans toutes les notes
colombiennes, et ceci nonobstant les invitations réitérées a le faire
de la part du ministre péruvien des Affaires étrangéres. Mais en
présence de la demande reconventionnelle, la Colombie s’est vue
obligée de changer son attitude et d’examiner les documents et
les faits relatifs au recours proposé.

118
381 OPINION DISSIDENTE DE M. CAICEDO CASTILLA

Une preuve évidente du changement introduit par la demande
reconventionnelle, c’est que dans la dernière étape de ce procès
la partie la plus discutée a été la condition d’urgence, qui n’avait
pas méme été mentionnée au cours de la discussion diplomatique.

Parmi les documents présentés par le Pérou, la lettre du 5 octobre
1948 du ministre de l’intérieur, M. Villegas, réfugié par la suite
également à l’ambassade de Colombie, devait attirer particuliére-
ment l’attention. Cette lettre a été qualifiée comme constituant
une dénonciation, quoiqu’elle ne se conforme pas aux exigences
de la législation péruvienne pour une dénonciation. Cette lettre
est d’une gravité extrême, parce qu'elle ordonne au juge d’ins-
truction la procédure à suivre contre M. Haya de la Torre, procédure
que ledit juge a effectivement adoptée. Ceci constitue une preuve
indiscutable de l’influence et de l'intervention du gouvernement
dans la justice militaire.

28. Étant donné les considérations ci-dessus, il est possible de
conclure que la conduite de la Colombie est d’une correction
absolue. Il faut souligner, en outre, la circonstance que de tout
le procès se dégagent avec une grande netteté non seulement
les motifs d'urgence qu’a eus l’ambassadeur de Colombie à Lima
pour accorder Vasile à M. Victor Raul Haya de la Torre, mais
également le fait que le réfugié est un délinquant politique. Ceci
prouve que la Colombie a agi inspirée par des raisons profondé-
ment respectables.

Elle n’a pas cherché la défense d’un intérét particulier, mais celle
des principes juridiques généralement acceptés en Amérique latine.
La Colombie a considéré qu’en tant que membre de la communauté
américaine elle est obligée de travailler pour l'intégrité de ces
principes qui, avec beaucoup d’autres, sont effectivement en
vigueur sur le continent américain et font que la politique inter-
nationale s’y déroule sur la base de nobles doctrines et non pas
sur des motifs simplement utilitaires ou matérialistes. Dans ce
cas, la Colombie a été fidèle à ses traditions et a été également
fidèle aux traditions juridiques du continent. En affirmant avec
décision et sans aucun intérêt égoïste des orientations communes
aux autres Républiques américaines, la Colombie se fait en réalité
le porte-parole des peuples libres de l’Amérique.

En défendant un réfugié politique, la Colombie défend un droit
fondamental de la personne humaine, et elle fait honneur non
seulement à des obligations contractuelles, mais à des engagements
d’un autre ordre, dont la force ne saurait être méconnue.

Je me réfère aux principes essentiels inspirant aussi bien la
Charte des Nations Unies que les déclarations approuvées par
la IXme Conférence panaméricaine et par l’Assemblée générale
des Nations Unies.

(Signé) José Joaquix CAICEDO CASTILLA.

119
